IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. PD-1049-11


DENNIS RAY DRIVER, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIRST COURT OF APPEALS
HARRIS COUNTY


Per curiam.  Keasler and Hervey, JJ., dissent.  Alcala, J., not participating. 

ORDER

	The petition for discretionary review violates Rule of Appellate Procedure 9.3 (b)
because the original petition is not accompanied by 11 copies.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the COURT OF CRIMINAL APPEALS within thirty days after the date of this
order.

Filed: November 16, 2011
Do Not Publish